Citation Nr: 1213505	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran, Daughter, and Observers, J.T. and L.M.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1945 to January 1947; he was awarded the Army of Occupation Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a Travel Board hearing before the undersigned in June 2010.  A transcript of that hearing has been associated with the claims file.

The Board notes that the evidence of record includes Axis I diagnoses for the Veteran of posttraumatic stress disorder (PTSD) and depressive disorder. The United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which various psychiatric diagnoses had been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay claimant cannot be held to a hypothesized diagnosis-one he is incompetent to render when determining what his actual claim may be.  The Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Rather, those diagnoses should have been considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, this Veteran's claim should not be strictly limited to PTSD and other relevant psychiatric diagnoses should be considered on remand.  

By an August 2010 decision, the Board denied the Veteran's claim for an evaluation in excess of 40 percent for bilateral hearing loss.  The Board also dismissed the claim for an evaluation in excess of 10 percent for tinnitus, pursuant to a June 2009 written statement requesting the withdrawal of this claim.  Thus, these issues are no longer in appellate consideration.  Also in the August 2010 decision, the Board reopened the Veteran's claim for service connection for PTSD and remanded this claim for additional development.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective evidence of record demonstrates that he has a current diagnosis of PTSD related to a verified in-service stressor.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for establishing entitlement of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  38 C.F.R. § 3.304(f).  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; or (3) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4) (2011).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4) (2011); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating former paragraphs (f)(3) and (f)(4) as current paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010); 38 C.F.R. § 3.304(f) (2011).  These provisions apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010.  

Under the revised criteria of 38 C.F.R. § 3.304(f)(3) (2011), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).



Analysis

In statements and testimony presented to the Board, the Veteran has maintained that his current psychiatric disorder, namely PTSD, is related to his experiences in active service during World War II.  Specifically, in several statements presented to VA and VA examiners, including a June 2009 PTSD questionnaire, the Veteran has reported that, in October 1945, during his assignment to the 3373d D Signal Battalion, 85 Signal Battalion, XXIV Corps, his unit was in Shanghai, China for approximately two weeks, after which he was taken to Japan in November 1945 and stationed with the U.S. Army Railroad Company in an area near Hiroshima.  He contends that he was put on road clearing duty and body recovery and had recovered bodies, including those of American soldiers as identified by their GI dog tags.  The Veteran has also alleged that his unit was prone to sniper attacks while he was stationed in Korea during his active service.  

The Veteran's service personnel records and DD Form 214 reflect that his military occupational specialty (MOS) was that of a mess sergeant with a civilian occupation of cook's helper and he was awarded the Army of Occupation Medal.  These records also reflect that the Veteran's unit was stationed in Shanghai Port Command in March 1946 and he was attached to the 3373d Signal Service Company in March 1946.  He was transferred from the Shanghai Port Command to Korea in March 1946.  

Service medical records are absent of any complaints or treatment related to psychiatric disorders or the Veteran's claimed incidents of body recovery in Hiroshima or sniper fire in Korea.  

VA outpatient treatment reports from December 2003 to March 2004 reflect that the Veteran was initially diagnosed with rule out PTSD versus depression in December 2003.  Thereafter, in December 2003, he was diagnosed with PTSD, secondary to seeing destruction of Hiroshima, and depressive disorder.  

An April 2004 VA examination reflects that the Veteran reported his in-service stressors included service in Hiroshima, Japan several months after the atomic bomb blast and witnessing the aftermath as well as being under sniper fire while stationed in Korea.  The examiner found that, in his opinion, the exposure to Hiroshima qualified as a traumatic event for the diagnosis of PTSD.  The Veteran was diagnosed with PTSD.  

Subsequent VA outpatient treatment reports from June 2004 to August 2010 reflect that the Veteran and diagnosed with chronic PTSD, related to his experiences in Hiroshima for which he was continually treated.  In March 2007, the Veteran reported having mainly traumatic/horrific memories of Japan in the period immediately after World War II, when he was a part of the occupying Army and he was diagnosed with PTSD.  

In April 2006 and July 2007 statements, the Veteran's wife and daughter reported on the Veteran's past and current psychiatric symptomatology.  His wife stated he had gone to VA for psychiatric treatment in the 1960's and both his wife and daughter had noticed an increase in symptoms following September 11, 2001.  

During a June 2010 Travel Board hearing, the Veteran testified that, although his MOS was that of a cook, he also served as a duty soldier and, while stationed in Shanghai, China, he was attached to the U.S. Army Railroad Company, a unit associated with the 34th Infantry, on temporary duty assignment.  He reported that, at this time he had been sent to Hiroshima, just after the atomic bomb had been dropped.  The Veteran stated that during this assignment, his duties included cleaning up and body recovery and had found some dog tags from other soldiers.  He testified that he sought psychological treatment at the VA in 1947.  Thereafter, he sought treatment for psychiatric symptoms from a private physician from 1957, who has since died.  He also reported seeking treatment at the VA since 1957.  The Veteran testified that he currently was treated for and diagnosed with PTSD by his private and VA physicians.  The Veteran's daughter also testified with respect to her father's PTSD, that after September 11, 2001, his symptoms began to manifest such that he would punch holes in the wall, he had broken her television and car windows, had increased anger towards her mother, and had disrupted sleep patterns.  

At a September 2010 VA examination, the VA examiner found that a diagnosis of PTSD with depression was made that was at least as likely as not related to what the Veteran saw in the military.  The Veteran reported that he went to China, Japan, and Korea, serving as a mess sergeant and that he was never in direct combat.  He also specifically reported being in Japan during his active service, after the Hiroshima bombing, and witnessing dead remains, dog tags on an American soldier, and devastation.  The examiner noted there were no significant post military stressors of any great consequence at this particular time which the Veteran identified.  The Veteran was diagnosed with PTSD with depression that was at least as likely as not related to what he saw in Japan in particular, and the fact that he witnessed the devastation of the Hiroshima bombings.  

At a November 2010 VA examination, the Veteran reported his in-service stressor included being in Hiroshima after World War II ended and was bothered by the many memories including skeletons of the dead and horrific smells.  The examiner diagnosed the Veteran with PTSD and depressive disorder not otherwise specified (NOS), secondary to PTSD.  She opined that PTSD was more likely than not due to the Veteran's experiences during World War II, being present in Hiroshima after a nuclear bomb was dropped, and seeing the death and devastation from this bomb.  She also found that the Veteran's PTSD was more likely than not due to his fear of hostile military activity.  

May 2011 and December 2011 responses from the U.S. Army and Joint Services Records Research Center (JSRRC), reflect that the Veteran's unit, the 3373d Signal Service Company arrived in Korea from Okinawa in October 1945 and served there until May 1947.  JSRRC also noted that the station list indicated that the unit was in Manila, Philippines during October 1945 with a detachment to Tokyo, Japan and the December 1945 station list indicated that the unit was in Tokyo, Japan with a detachment in Manila, Philippines.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD which is linked to a corroborated in-service stressor and that service connection is warranted.  The Board finds that the Veteran's service department records and the JSRRC responses demonstrate that the Veteran's unit, the 3373d Signal Service Company was stationed in Japan in October 1945, after the Hiroshima bombing.  

The Board notes the statements and sworn testimony by the Veteran regarding his experiences while stationed in Japan during his active service.  The Veteran's statements throughout the record and testimony are consistent with the service records and JSRRC reports demonstrating he was in Japan after the atomic bombing of Hiroshima.  These statements are also consisted with the Veteran's prior reports made to VA examiners since December 2003 regarding his experiences during active service.  The Board notes that the Veteran is competent to report on events that are capable of lay observation.  The Board also finds that the Veteran competently and credibly testified as to experiences he witnessed during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

While neither the service records nor the JSRRC responses reflect the Veteran's unit was specifically stationed at or near Hiroshima after the atomic bombing, the service records demonstrating the Veteran's unit was stationed in Japan in October 1945, taken together with the Veteran's credible lay statements, places the evidence of record in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the Board finds that there is credible supporting evidence that the claimed in-service stressor of being present in Hiroshima after a nuclear bomb was dropped and seeing the death and devastation from this bomb actually occurred.  

The Board also finds that there is a medical diagnosis of PTSD related to the Veteran's claimed in-service stressors.  In this regard the Board points to the VA outpatient treatment reports from December 2003 to August 2010 which reflect diagnoses of PTSD related to his experiences in Hiroshima as well as the April 2004, September 2010, and November 2010 VA examinations and opinions.  

Thus, the evidence of record collectively shows that the has a current diagnosis of PTSD related to an in-service stressor and the objective evidence of record verifies his claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  


ORDER

Service connection for PTSD is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


